EXHIBIT 10.3
 
 


 
364-DAY REVOLVING CREDIT AGREEMENT
 
dated as of
 
November 17, 2008
 
among
 


 
ENTERPRISE PRODUCTS OPERATING LLC
 


 
The Lenders Party Hereto
 


 
THE ROYAL BANK OF SCOTLAND plc,
as Administrative Agent, and
 


 
BARCLAYS BANK PLC, THE BANK OF NOVA SCOTIA, DNB NOR BANK ASA
and WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Arrangers
 

--------------------------------------------------------------------------------

 




 
$375,000,000 364-Day Senior Unsecured Revolving Credit Facility
 


 

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 

ARTICLE I  Definitions
1
 
SECTION 1.01.  Defined Terms
1
 
SECTION 1.02.  Classification of Loans and Borrowings
17
 
SECTION 1.03.  Terms Generally
17
 
SECTION 1.04.  Accounting Terms; GAAP
17
 
ARTICLE II  The Credits
18
 
SECTION 2.01.  Commitments
18
 
SECTION 2.02.  Loans and Borrowings
18
 
SECTION 2.03.  Requests for Borrowings
19
 
SECTION 2.04.  Reserved
19
 
SECTION 2.05.  Reserved
19
 
SECTION 2.06.  Reserved
19
 
SECTION 2.07.  Funding of Borrowings
19
 
SECTION 2.08.  Interest Elections
20
 
SECTION 2.09.  Termination and Reduction of Commitments
21
 
SECTION 2.10.  Mandatory Prepayment and Repayment of Loans; Evidence of Debt
22
 
SECTION 2.11.  Optional Prepayment of Loans
22
 
SECTION 2.12.  Fees
23
 
SECTION 2.13.  Interest
23
 
SECTION 2.14.  Alternate Rate of Interest
24
 
SECTION 2.15.  Illegality; Increased Costs
25
 
SECTION 2.16.  Break Funding Payments
26
 
SECTION 2.17.  Taxes
26
 
SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs
28
 
SECTION 2.19.  Mitigation Obligations; Replacement of Lenders
29
 
SECTION 2.20.  Separateness
30
 
ARTICLE III  Representations and Warranties
30
 
SECTION 3.01.  Organization; Powers
30
 
SECTION 3.02.  Authorization; Enforceability
30
 
SECTION 3.03.  Governmental Approvals; No Conflicts
31
 
SECTION 3.04.  Financial Condition; No Material Adverse Change
31
 
SECTION 3.05.  Litigation and Environmental Matters
31
 
SECTION 3.06.  Compliance with Laws
32
 
SECTION 3.07.  Investment Company Status
32
 
SECTION 3.08.  Taxes
32
 
SECTION 3.09.  ERISA
32
 
SECTION 3.10.  Disclosure
32
 
SECTION 3.11.  Subsidiaries
32
 
SECTION 3.12.  Margin Securities
32
 
ARTICLE IV  Conditions
33
 
SECTION 4.01.  Effective Date
33
 
SECTION 4.02.  Each Credit Event
34
 

 
i

--------------------------------------------------------------------------------


 
ARTICLE V  Affirmative Covenants
34
 
SECTION 5.01.  Financial Statements and Other Information
34
 
SECTION 5.02.  Notices of Material Events
35
 
SECTION 5.03.  Existence; Conduct of Business
36
 
SECTION 5.04.  Maintenance of Properties; Insurance
36
 
SECTION 5.05.  Books and Records; Inspection Rights
36
 
SECTION 5.06.  Compliance with Laws
36
 
SECTION 5.07.  Use of Proceeds
36
 
SECTION 5.08.  Environmental Matters
36
 
SECTION 5.09.  ERISA Information
37
 
SECTION 5.10.  Taxes
37
 
ARTICLE VI  Negative Covenants
37
 
SECTION 6.01.  Indebtedness
37
 
SECTION 6.02.  Liens
38
 
SECTION 6.03.  Fundamental Changes
39
 
SECTION 6.04.  Investment Restriction
39
 
SECTION 6.05.  Restricted Payments
39
 
SECTION 6.06.  Restrictive Agreements
39
 
SECTION 6.07.  Financial Condition Covenants
40
 
ARTICLE VII  Events of Default
41
 
ARTICLE VIII  The Administrative Agent
44
 
ARTICLE IX  Miscellaneous
46
 
SECTION 9.01.  Notices
46
 
SECTION 9.02.  Waivers; Amendments
48
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver
48
 
SECTION 9.04.  Successors and Assigns
49
 
SECTION 9.05.  Survival
51
 
SECTION 9.06.  Counterparts; Integration; Effectiveness
52
 
SECTION 9.07.  Severability
52
 
SECTION 9.08.  Right of Setoff
52
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process
52
 
SECTION 9.10.  Waiver of Jury Trial
53
 
SECTION 9.11.  Headings
53
 
SECTION 9.12.  Confidentiality
53
 
SECTION 9.13.  Interest Rate Limitation
54
 
SECTION 9.14.  Liability of Manager
54
 
SECTION 9.15.  USA Patriot Act Notice
54
 


ii

--------------------------------------------------------------------------------


 
SCHEDULES:
 
Schedule 2.01 -- Commitments
Schedule 3.05 -- Disclosed Matters
Schedule 3.11 -- Subsidiaries
Schedule 6.01 -- Existing Indebtedness
Schedule 6.06 -- Existing Restrictions
 


 
EXHIBITS:
 
Exhibit A -- Form of Assignment and Acceptance
Exhibit B -- Form of Borrowing Request
Exhibit C -- Reserved
Exhibit D -- Form of Interest Election Request
Exhibit E-1 -- Form of Opinion of Richard Bachmann,
in-house counsel for Borrower and EPD
Exhibit E-2 -- Form of Opinion of Bracewell & Giuliani LLP,
Borrower’s and EPD’s Counsel
Exhibit F -- Form of Compliance Certificate
Exhibit G -- Form of Note
 
 
iii

--------------------------------------------------------------------------------


 
364-DAY REVOLVING CREDIT AGREEMENT dated as of November 17, 2008, among
ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability company; the
LENDERS party hereto; THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent;
and BARCLAYS BANK PLC, THE BANK OF NOVA SCOTIA, DNB NOR BANK ASA and WACHOVIA
BANK, NATIONAL ASSOCIATION, as Co-Arrangers.
 
W I T N E S S E T H
 
In consideration of the mutual covenants and agreements contained herein and in
consideration of the Loans which may hereafter be made by Lenders to Borrower
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or
Loans, in the case of a Borrowing, which bear interest at a rate determined by
reference to the Alternate Base Rate.
 
“Administrative Agent” means The Royal Bank of Scotland plc, in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this 364-Day Revolving Credit Agreement dated November 17,
2008, among Enterprise Products Operating LLC, a Texas limited liability
company; the Lenders party hereto; and The Royal Bank of Scotland plc, as
Administrative Agent; as amended, extended or otherwise modified from time to
time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of the then determinable of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus ½ of 1% and (c) the
LIBOR Market Index Rate in effect on such day plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or the
 
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
 
1

--------------------------------------------------------------------------------


 
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, ABR
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum for such day set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be:
 
 
Period
 
Eurodollar Spread
 
ABR Spread
Commitment
Fee Rate
Effective Date through and including March 31, 2009
2.50%
1.75%
0.375%
April 1, 2009 through and including  June 30, 2009
2.75%
2.00%
0.500%
July 1, 2009 and thereafter
3.00%
2.25%
0.625%

 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.
 
“Attributable Indebtedness” with respect to any Sale/Leaseback Transaction,
means, as at the time of determination, the present value (discounted at the
rate set forth or implicit in the terms of the lease included in such
transaction) of the total obligations of the lessee for rental payments (other
than amounts required to be paid on account of property taxes, maintenance,
repairs, insurance, assessments, utilities, operating and labor costs and other
items that do not constitute payments for property rights) during the remaining
term of the lease included in such Sale/Leaseback Transaction (including any
period for which such lease has been extended).  In the case of any lease that
is terminable by the lessee upon the payment of a penalty or other termination
payment, such amount shall be the lesser of the amount determined assuming
termination upon the first date such lease may be terminated (in which case the
amount shall also include the amount of the penalty or termination payment, but
no rent shall be considered as required to be paid under such lease subsequent
to the first date upon which it may be so terminated) or the amount determined
assuming no such termination.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Enterprise Products Operating LLC, a Texas limited liability
company.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, and being in the form of attached Exhibit B.
 
2

--------------------------------------------------------------------------------


 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“CERCLA” means the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980, as amended.
 
“Change in Control” means the occurrence of any of the following events:
 
(i)           Continuing Directors cease for any reason to constitute
collectively a majority of the members of the board of directors of Manager or
GP LLC then in office;
 
(ii)           any Person or related Persons constituting a group (as such term
is used in Rule 13d-5 under the Securities Exchange Act of 1934, as amended)
obtains direct or indirect beneficial ownership interest in the Manager or GP
LLC greater than the direct or indirect beneficial ownership interests of EPCO
and its Affiliates in the Manager or GP LLC; or
 
(iii)           Manager and EPD shall cease to own, directly or indirectly, all
of the Equity Interests (including all securities which are convertible into
Equity Interests) of Borrower.
 
As used herein, “Continuing Director” means any member of the board of directors
of Manager or GP LLC, respectively, who (x) is a member of such board of
directors as of the date hereof or is specified in EPD’s filings with the SEC
filings prior to the date hereof as a Person who is to become a member of such
board as of the Effective Date, or (y) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board at the time of such nomination or
election.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
3

--------------------------------------------------------------------------------


 
“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to Section 2.01 or assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$375,000,000.
 
“Common Units” means the common units of limited partner interests in EPD.
 
“Company Agreement” means the Company Agreement of the Borrower dated as of June
30, 2007 between Manager and EPD, as members, substantially in the form provided
to the Lenders, as such Company Agreement may be amended, modified and
supplemented from time to time.
 
“Consolidated EBITDA” means for any period, the sum of (a) the consolidated net
income of the Borrower and its consolidated Subsidiaries (excluding Project
Finance Subsidiaries) for such period plus, to the extent deducted in
determining consolidated net income for such period, the aggregate amount of (i)
Consolidated Interest Expense, (ii) income or gross receipts tax (or franchise
tax or margin tax in the nature of an income or gross receipts tax) expense and
(iii) depreciation and amortization expense, minus (b) equity in earnings from
unconsolidated subsidiaries of the Borrower to the extent included therein, plus
(c) the amount of cash dividends or distributions payable with respect to such
period by a Project Finance Subsidiary, DEP or an unconsolidated subsidiary
which are actually received by the Borrower or a Subsidiary (other than a
Project Finance Subsidiary) during such period or on or prior to the date the
financial statements with respect to such period referred to in Section 5.01 are
required to be delivered by the Borrower, plus (d) the amount of all payments
during such period on leases of the type referred to in clause (d) of the
definition herein of Indebtedness and the amount of all payments during such
period under other off-balance sheet loans and financings of the type referred
to in such clause (d), minus (e) the amount of any cash dividends, repayments of
loans or advances, releases or discharges of guarantees or other obligations or
other transfers of property or returns of capital previously received by the
Borrower or a Subsidiary (other than a Project Finance Subsidiary) from a
Project Finance Subsidiary that during such period were either (x) recovered
pursuant to recourse provisions with respect to a Project Financing at such
Project Finance Subsidiary or (y) reinvested by the Borrower or a Subsidiary in
such Project Finance Subsidiary.
 
“Consolidated Indebtedness” means the Indebtedness of the Borrower and its
consolidated Subsidiaries (excluding Project Finance Subsidiaries) including,
without duplication, guaranties of funded debt, determined on a consolidated
basis as of such date.
 
“Consolidated Interest Expense” means for any period, the interest expense of
the Borrower and its consolidated Subsidiaries (excluding Project Finance
Subsidiaries), determined on a consolidated basis for such period.
 
4

--------------------------------------------------------------------------------


 
“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of EPD and its consolidated subsidiaries after deducting
therefrom:
 
(a)           all current liabilities (excluding (A) any current liabilities
that by their terms are extendable or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed, and (B) current maturities of long-term debt); and
 
(b)           the value (net of any applicable reserves) of all goodwill, trade
names, trademarks, patents and other like intangible assets, all as set forth,
or on a pro forma basis would be set forth, on the consolidated balance sheet of
EPD and its consolidated subsidiaries for EPD’s most recently completed fiscal
quarter, prepared in accordance with GAAP.
 
“Consolidated Net Worth” means as to any Person, at any date of determination,
the sum of (i) preferred stock (if any), (ii) an amount equal to (a) the face
amount of outstanding Hybrid Securities not in excess of 15% of Consolidated
Total Capitalization times (b) sixty-two and one-half percent (62.5%), (iii) par
value of common stock, (iv) capital in excess of par value of common stock, (v)
limited liability company capital or equity, and (vi) retained earnings, less
treasury stock (if any), of such Person, all as determined on a consolidated
basis.
 
“Consolidated Total Capitalization” means the sum of (i) Consolidated
Indebtedness and (ii) Borrower’s Consolidated Net Worth.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Debt Coverage Ratio” means the ratio of Consolidated Indebtedness to
Consolidated EBITDA.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“DEP” means Duncan Energy Partners L.P., a Delaware limited partnership.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on or prior to November 20, 2008, as specified
in the notice referred to in the last sentence of Section 4.01.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
5

--------------------------------------------------------------------------------


 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“EPCO” means EPCO, Inc., a Texas corporation.
 
“EPD” means Enterprise Products Partners L.P., a Delaware limited partnership,
or any other Person that is the “Guarantor” as defined in the March 15, 2000
Indenture or any replacement indenture.
 
“EPD Guaranty Agreement” means an agreement executed by EPD in form and
substance satisfactory to the Administrative Agent guaranteeing,
unconditionally, payment of any principal of or interest on the Loans, or any
other amount payable under this Agreement, when and as the same shall become due
and payable.
 
“Equity Interest” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure by a Plan
to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code (Section 412(c) of the Code for Plan years beginning
after December 31, 2007) or Section 303(d) of ERISA (Section 302(c) of ERISA for
Plan years beginning after December 31, 2007) of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
 
6

--------------------------------------------------------------------------------


 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the LIBO Rate.
 
“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
each Eurodollar Borrowing means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Lender with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income  by the United States of America, by any state thereof or the
District of Columbia or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America, any state thereof
or the District of Columbia or any similar tax imposed by any other jurisdiction
in which the Administrative Agent, such Lender or such other recipient is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e).
 
“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.
 
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.


 
7

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“GP LLC” means Enterprise Products GP LLC, a Delaware limited liability company,
the general partner of EPD.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.
 
“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and (iii)
substantially all the assets of which consist of (A) subordinated debt of the
Borrower or a Subsidiary of the Borrower, and (B) payments made from time to
time on the subordinated debt.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for the repayment of money borrowed which are or should be shown on
a balance sheet
 
8

--------------------------------------------------------------------------------


 
as debt in accordance with GAAP, (b) obligations of such Person as lessee under
leases which, in accordance with GAAP, are capital leases, (c) guaranties of
such Person of payment or collection of any obligations described in clauses (a)
and (b) of other Persons; and (d) all obligations of such Person under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing if the obligation under such synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing, as the case may be, is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease in
accordance with GAAP; provided, that (i) clauses (a) and (b) include, in the
case of obligations of the Borrower or any Subsidiary, only such obligations as
are or should be shown as debt or capital lease liabilities on a consolidated
balance sheet of the Borrower in accordance with GAAP, (ii) clause (c) includes,
in the case of guaranties granted by the Borrower or any Subsidiary, only such
guaranties of obligations of another Person that are or should be shown as debt
or capital lease liabilities on a consolidated balance sheet of such Person in
accordance with GAAP, and (iii) the liability of any Person as a general partner
of a partnership for Indebtedness of such partnership, if such partnership is
not a Subsidiary of such Person, shall not constitute Indebtedness.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, and being in the form of
attached Exhibit D.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three (3) months’ duration, each day that occurs an integral
multiple of three (3) months after the first day of such Interest Period.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect,; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes of this definition, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter, shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.01(b), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, (a) the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) as calculated
 
9

--------------------------------------------------------------------------------


 
by the British Bankers’ Association and obtained through a nationally recognized
service such as Reuters (or on any successor thereto or substitute therefor
provided by such service, providing rate quotations comparable to those
currently provided on such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period; and (b) if the rate specified in clause (a) of this
definition does not so appear on the selected service (or any successor thereto
or substitute therefor), the average of the interest rates per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the respective principal London offices of the Reference Banks in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.
 
“LIBOR Market Index Rate” means, for any day, with respect to any interest
calculation with respect to an ABR Borrowing or ABR Loan (a) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) as calculated by the
British Bankers’ Association and obtained through a nationally recognized
service such as Reuters (or on any successor or substitute page of such service,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time for such day,
provided, if such day is not a Business Day, the immediately preceding Business
Day, as the rate for dollar deposits with a one-month maturity; and (b) if the
rate specified in clause (a) of this definition does not so appear on the
selected service (or any successor thereto or substitute therefor), the average
of the interest rates per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which dollar deposits of $5,000,000 and for a one-month maturity
are offered by the respective principal London offices of the Reference Banks in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, for such day.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.  For avoidance of doubt, operating
leases are not “Liens”.
 
“Loans” means loans made pursuant to Section 2.03 hereof.
 
“Manager” means Enterprise Products OLPGP, Inc., a Delaware corporation.
 
“March 15, 2000 Indenture” means that certain Indenture dated as of March 15,
2000, among the Borrower, EPD and Wachovia Bank, National Association, f/k/a
First Union National Bank, as Trustee.
 
“Material Adverse Change” means a material adverse change, from that in effect
on December 31, 2007, in the financial condition or results of operations of the
Borrower and its
 
10

--------------------------------------------------------------------------------


 
consolidated Subsidiaries taken as a whole, as indicated in the most recent
quarterly or annual financial statements, except as otherwise disclosed in the
Borrower’s and/or EPD’s filings with the SEC prior to the date hereof.
 
“Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Borrower and its consolidated
Subsidiaries taken as a whole, as indicated in the most recent quarterly or
annual financial statements.
 
“Material Indebtedness” means Indebtedness (other than the Loans), of any one or
more of the Borrower and its Subsidiaries (other than Project Finance
Subsidiaries) in an aggregate principal amount exceeding $25,000,000.
 
“Material Project” means the construction or expansion of any capital project of
the Borrower or any of its Subsidiaries, the aggregate capital cost of which
exceeds $50,000,000.
 
“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project:
 
(A)           prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts or tariff-based customers relating to such Material
Project, the creditworthiness of the other parties to such contracts or such
tariff-based customers, and projected revenues from such contracts, tariffs,
capital costs and expenses, scheduled Commercial Operation Date, oil and gas
reserve and production estimates, commodity price assumptions and other factors
deemed appropriate by Administrative Agent), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and its
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of the Borrower and its Subsidiaries attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and
 
(B)           beginning with the first full fiscal quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding fiscal quarters, an amount to be approved by the Administrative Agent
as the projected Consolidated EBITDA of Borrower and its Subsidiaries
attributable to such Material Project (determined in the same manner as set
forth in clause (A) above) for the balance of the four full fiscal quarter
period following such
 
11

--------------------------------------------------------------------------------


 
Commercial Operation Date, which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for the Borrower and its Subsidiaries for such fiscal
quarters.
 
Notwithstanding the foregoing:
 
(i)           no such additions shall be allowed with respect to any Material
Project unless:
 
(a)           not later than 30 days prior to the delivery of any certificate
required by the terms and provisions of Section 5.01(e) to the extent Material
Project EBITDA Adjustments will be made to Consolidated EBITDA in determining
compliance with Section 6.07, the Borrower shall have delivered to the
Administrative Agent written pro forma projections of Consolidated EBITDA of the
Borrower and its Subsidiaries attributable to such Material Project and
 
(b)           prior to the date such certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent, and
 
(ii)           the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 15% of the total actual Consolidated
EBITDA of the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).
 
“Material Subsidiary” means each Subsidiary of the Borrower that, as of the last
day of the fiscal year of the Borrower most recently ended prior to the relevant
determination of Material Subsidiaries, has a net worth determined in accordance
with GAAP that is greater than 10% of the Consolidated Net Worth of the Borrower
as of such day.
 
“Maturity Date” means the date 364 days after the Effective Date; provided,
however, if such date is not a Business Day, then the Maturity Date shall be the
Business Day immediately preceding such date.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Multi-Year Credit Facility” means the revolving credit facility of the Borrower
under that certain Amended and Restated Revolving Credit Agreement dated as of
November 19, 2007, among the Borrower, Wachovia Bank, National Association, as
administrative agent, and the lenders party thereto, together with any and all
amendments and supplements thereto.
 
“Multi-Year Credit Facility Commitment” means the “Commitments” of the lenders
under the Multi-Year Credit Facility, as such term is defined therein.
 
“Notes” means any promissory notes issued by the Borrower pursuant to Section
2.10(e)
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made
 
12

--------------------------------------------------------------------------------


 
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Liens” means:
 
(a)           liens upon rights-of-way for pipeline purposes;
 
(b)           any statutory or governmental lien or lien arising by operation of
law, or any mechanics’, repairmen’s, materialmen’s, suppliers’, carriers’,
landlords’, warehousemen’s or similar lien incurred in the ordinary course of
business which is not yet due or which is being contested in good faith by
appropriate proceedings and any undetermined lien which is incidental to
construction, development, improvement or repair; or any right reserved to, or
vested in, any municipality or public authority by the terms of any right,
power, franchise, grant, license, permit or by any provision of law, to purchase
or recapture or to designate a purchaser of, any property;
 
(c)           liens for taxes and assessments which are (i) for the then current
year, (ii) not at the time delinquent, or (iii) delinquent but the validity or
amount of which is being contested at the time by the Borrower, any Subsidiary
or EPD in good faith by appropriate proceedings;
 
(d)           liens of, or to secure performance of, leases, other than capital
leases, or any lien securing industrial development, pollution control or
similar revenue bonds;
 
(e)           any lien upon property or assets acquired or sold by the Borrower,
any Subsidiary or EPD resulting from the exercise of any rights arising out of
defaults on receivables;
 
(f)           any lien in favor of the Borrower, any Subsidiary or EPD; or any
lien upon any property or assets of the Borrower, any Subsidiary or EPD
permitted under the March 15, 2000 Indenture, or any replacement indenture
containing similar terms and conditions with respect thereto;
 
(g)           any lien in favor of the United States of America or any state
thereof, or any department, agency or instrumentality or political subdivision
of the United States of America or any state thereof, to secure partial,
progress, advance, or other payments pursuant to any contract or statute, or any
debt incurred by the Borrower, any Subsidiary or EPD for the purpose of
financing all or any part of the purchase price of, or the cost of constructing,
developing, repairing or improving, the property or assets subject to such lien;
 
(h)           any lien incurred in the ordinary course of business in connection
with workmen’s compensation, unemployment insurance, temporary disability,
social security, retiree health or similar laws or regulations or to secure
obligations imposed by statute or governmental regulations;
 
(i)           liens in favor of any Person to secure obligations under
provisions of any letters of credit, bank guarantees, bonds or surety
obligations required or requested by any governmental authority in connection
with any contract or statute; or any lien upon or deposits of any assets to
secure performance of bids, trade contracts, leases or statutory obligations;
 
13

--------------------------------------------------------------------------------


 
(j)           any lien upon any property or assets created at the time of
acquisition of such property or assets by the Borrower, any Subsidiary or EPD or
within one year after such time to secure all or a portion of the purchase price
for such property or assets or debt incurred to finance such purchase price,
whether such debt was incurred prior to, at the time of or within one year after
the date of such acquisition; or any lien upon any property or assets to secure
all or part of the cost of construction, development, repair or improvements
thereon or to secure debt incurred prior to, at the time of, or within one year
after completion of such construction, development, repair or improvements or
the commencement of full operations thereof (whichever is later), to provide
funds for any such purpose;
 
(k)           any lien upon any property or assets (i) existing thereon at the
time of the acquisition thereof by the Borrower, any Subsidiary or EPD, (ii)
existing thereon at the time such Person becomes a Subsidiary by acquisition,
merger or otherwise, or (iii) acquired by any Person after the time such Person
becomes a Subsidiary by acquisition, merger or otherwise, to the extent such
lien is created by security documents existing at the time such Person becomes a
Subsidiary and not added to such security documents in contemplation thereof;
 
(l)           liens imposed by law or order as a result of any proceeding before
any court or regulatory body that is being contested in good faith, and liens
which secure a judgment or other court-ordered award or settlement as to which
the Borrower, the applicable Subsidiary or EPD has not exhausted its appellate
rights;
 
(m)           any extension, renewal, refinancing, refunding or replacement (or
successive extensions, renewals, refinancing, refunding or replacements) of
liens, in whole or in part, referred to in clauses (a) through (l) above;
provided, however, that any such extension, renewal, refinancing, refunding or
replacement lien shall be limited to the property or assets covered by the lien
extended, renewed, refinanced, refunded or replaced and that the obligations
secured by any such extension, renewal, refinancing, refunding or replacement
lien shall be in an amount not greater than the amount of the obligations
secured by the lien extended, renewed, refinanced, refunded or replaced and any
expenses of the Borrower, its Subsidiaries and EPD (including any premium)
incurred in connection with such extension, renewal, refinancing, refunding or
replacement; or
 
(n)           any lien resulting from the deposit of moneys or evidence of
indebtedness in trust for the purpose of defeasing debt of the Borrower, any
Subsidiary or EPD.
 
“Permitted Sale/Leaseback Transactions” means any Sale/Leaseback Transaction:
 
(a)           which occurs within one year from the date of completion of the
acquisition of the Principal Property subject thereto or the date of the
completion of construction, development or substantial repair or improvement, or
commencement of full operations on such Principal Property, whichever is later;
or
 
(b)           involves a lease for a period, including renewals, of not more
than three years; or
 
(c)           the Borrower, any Subsidiary or EPD would be entitled to incur
Indebtedness, in a principal amount equal to the Attributable Indebtedness with
respect to such Sale/Leaseback Transaction, secured by a Lien on the property
subject to such Sale/Leaseback Transaction
 
14

--------------------------------------------------------------------------------


 
pursuant to Section 6.02 without equally and ratably securing the Indebtedness
under this Agreement pursuant to such Section; or
 
(d)           the Borrower, any Subsidiary or EPD, within a one-year period
after such Sale-Leaseback Transaction, applies or causes to be applied an amount
not less than the Attributable Indebtedness from such Sale-Leaseback Transaction
to (a) the prepayment, repayment, redemption, reduction or retirement of any
Indebtedness of the Borrower, any Subsidiary or EPD that is not subordinated to
the Indebtedness under this Agreement, or (b) the expenditure or expenditures
for Principal Property used or to be used in the ordinary course of business of
the Borrower, its Subsidiaries or EPD.
 
Notwithstanding the foregoing provisions of this definition, any Sale-Leaseback
Transaction not covered by clauses (a) through (d), inclusive, of this
definition, shall nonetheless be a Permitted Sale/Leaseback Transaction if  the
Attributable Indebtedness from such Sale-Leaseback Transaction, together with
the aggregate principal amount of outstanding Indebtedness (other than
Indebtedness under this Agreement and Indebtedness under the March 15, 2000
Indenture) secured by Liens other than Permitted Liens upon Principal
Properties, does not exceed 10% of Consolidated Net Tangible Assets.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum announced from time to time by
The Royal Bank of Scotland plc as its prime rate.  Each change in the Prime Rate
shall be effective from and including the date such change is announced as being
effective.
 
“Principal Property” means whether owned or leased on the date hereof or
thereafter acquired:
 
(a)           any pipeline assets of the Borrower, any Subsidiary or EPD,
including any related facilities employed in the transportation, distribution,
storage or marketing of refined petroleum products, natural gas liquids, and
petrochemicals, that are located in the United States of America or any
territory or political subdivision thereof; and
 
(b)           any processing or manufacturing plant or terminal owned or leased
by the Borrower, any Subsidiary or EPD that is located in the United States or
any territory or political subdivision thereof;
 
except, in the case of either of the foregoing clauses (a) or (b):
 
(i)           any such assets consisting of inventories, furniture, office
fixtures and equipment (including data processing equipment), vehicles and
equipment used on, or useful with, vehicles; and
 
15

--------------------------------------------------------------------------------


 
(ii)           any such assets, plant or terminal which, in the opinion of the
Board of Directors (as defined in the March 15, 2000 Indenture), is not material
in relation to the activities of the Borrower or of EPD and its subsidiaries
taken as a whole.
 
“Program” means the buy-back program initiated by EPD whereby EPD or the
Borrower may after September 30, 2007 buy back up to the greater of (i)
2,000,000 publicly held Common Units or (ii) the number of publicly held Common
Units the aggregate purchase price of which is $80,000,000.
 
“Project Financing” means Indebtedness incurred by a Project Finance Subsidiary
to finance the acquisition or construction of any asset or project which
Indebtedness does not permit or provide for recourse against the Borrower or any
of its Subsidiaries (other than any Project Finance Subsidiary) and other than
recourse that consists of rights to recover dividends paid by such Project
Finance Subsidiary.
 
“Project Finance Subsidiaries” means a Subsidiary that is (A) created
principally to (i) construct or acquire any asset or project that will be or is
financed solely with Project Financing for such asset or project, related equity
investments and any loans to, or capital contributions in, such Subsidiary that
are not prohibited hereby, (ii) own an Equity Interest in a Project Finance
Subsidiary, and/or (iii) own an interest in any such asset or project and (B)
designated as a Project Finance Subsidiary by the Borrower in writing to
Administrative Agent.
 
“Reference Banks” means The Royal Bank of Scotland plc, Wachovia Bank, National
Association, JPMorgan Chase Bank and Citibank, N.A.
 
“Register” has the meaning set forth in Section 9.04(c).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the total Exposures and
unused Commitments at such time.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Equity Interests of
the Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests of EPD or the Borrower or any option, warrant or other right to
acquire any Equity Interests of EPD or the Borrower.
 
“Sale/Leaseback Transaction” means any arrangement with any Person providing for
the leasing, under a lease that is not a capital lease under GAAP, by the
Borrower, or a Subsidiary (other than a Project Finance Subsidiary) or EPD of
any Principal Property, which property has been or is to be sold or transferred
by the Borrower, such Subsidiary or EPD to such Person in contemplation of such
leasing.
 
“SEC” has the meaning set forth in Section 5.01(a).
 
16

--------------------------------------------------------------------------------


 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests, are, as of such
date, owned, controlled or held by the parent and one or more subsidiaries of
the parent; provided, notwithstanding the foregoing, neither DEP nor any of its
Subsidiaries shall constitute or be deemed to be a Subsidiary of the Borrower or
any of its Subsidiaries.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, and the use of the proceeds thereof.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding mascu­line,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with (i) except for purposes of Section 6.07, GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any
 
17

--------------------------------------------------------------------------------


 
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith; and (ii) for purposes of Section 6.07, GAAP, as in
effect on September 30, 2007.
 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments.  (a)  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Exposure exceeding such Lender’s Commitment or
(ii) the sum of the total Exposures exceeding the total Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.
 
(b)           The Borrower shall have the right, without the consent of the
Lenders but with the prior approval of the Administrative Agent, not to be
unreasonably withheld, to cause from time to time an increase in the total
Commitments of the Lenders by adding to this Agreement one or more additional
Lenders or by allowing one or more Lenders to increase their respective
Commitments; provided however (i) no Event of Default shall have occurred
hereunder which is continuing, (ii) no such increase shall cause the aggregate
Commitments hereunder to exceed $1,000,000,000, and (iii) no Lender’s Commitment
shall be increased without such Lender’s consent.
 
SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
 
(b)           Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accord­ance with the terms of this
Agreement.
 
(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments.  Borrowings of more than one Type may be
outstanding at the same
 
18

--------------------------------------------------------------------------------


 
time; provided that there shall not at any time be more than a total of six
Eurodollar Borrowings outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
 
SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing;
 
(ii)           the date of such Borrowing, which shall be a Business Day;
 
(iii)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)           in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
 
(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.  Reserved.
 
SECTION 2.05.  Reserved.
 
SECTION 2.06.  Reserved.
 
SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account designated by the Borrower in the applicable Borrowing Request.
 
19

--------------------------------------------------------------------------------


 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to such Borrowing.  If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.
 
SECTION 2.08.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
20

--------------------------------------------------------------------------------


 
(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration, in the case of a Eurodollar
Borrowing.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.09.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall termi­nate on the Maturity Date.  Upon the
consummation of any public or private debt offering by EPD or any of its
Subsidiaries on or after December 17, 2008 (or any such debt offering after the
Effective Date and prior to December 17, 2008 in excess of $500,000,000), other
than (i) the Multi-Year Credit Facility (or any replacement facility therefor)
or (ii) debt with a maturity of three years or less, the Commitments shall be
permanently and ratably reduced by the cash proceeds (net of transaction fees,
costs and expenses associated therewith, including reasonable legal fees and
expenses) of such debt offering (or, as to any such offering prior to December
17, 2008, such net cash proceeds in excess of $500,000,000) received therefrom.
 
(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Exposures would exceed the total
Commitments.
 
(c)           The Borrower shall notify the Administrative Agent in writing of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not
 
21

--------------------------------------------------------------------------------


 
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
SECTION 2.10.  Mandatory Prepayment and Repayment of Loans; Evidence of
Debt.  (a) Within one (1) Business Day of the consummation of any public or
private debt offering described in Section 2.09(a) and not excluded thereby, if
the sum of the Exposures exceeds the total Commitments, the Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the Lenders the amount of such excess, to be applied by the Administrative Agent
as a ratable prepayment on the Loans.  On any date on which any Loans shall be
outstanding and any Multi-Year Credit Facility Commitment shall be unused or
otherwise available, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender all such outstanding Loans
on such date.  The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and
substantially in the form of note attached hereto as Exhibit G.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
SECTION 2.11.  Optional Prepayment of Loans.  (a)  The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.
 
(b)           The Borrower shall notify the Administrative Agent by telephone
(confirmed promptly by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar
 
22

--------------------------------------------------------------------------------


 
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that is an integral multiple of $1,000,000
and not less than $1,000,000 in the case of an ABR Borrowing, or $3,000,000 in
the case of a Eurodollar Borrowing.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
 
SECTION 2.12.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the unused Commitment of such Lender
(determined for each day by deducting such Lender’s Exposure at the end of each
day from such Lender’s Commitment) during the period from and including the
Effective Date to but excluding the date on which such Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year, and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof.  All commitment fees shall be computed on the basis of a year of
365 days (or 366 days in leap year) and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day).
 
(b)           The Borrower agrees to pay to the Administrative Agent, for the
account of Lenders, fees payable in the amounts and at the times agreed upon
between the Borrower and the Administrative Agent, on behalf of Lenders,
pursuant to that certain letter agreement of even date herewith between Borrower
and Administrative Agent.
 
(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment, duration and funding fees, to the Lenders.  Fees paid
shall not be refundable under any circumstances.
 
SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest on each day at the Alternate Base Rate for such day plus the
Applicable Rate.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)           Reserved.
 
(d)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated
 
23

--------------------------------------------------------------------------------


 
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the  rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
 
(e)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
(f)           All interest determined by reference to the LIBO Rate or clause
(b) of the definition of Alternate Base Rate shall be computed on the basis of a
year of 360 days, and all other interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
 
(g)           The Borrower shall pay to each Lender, so long as such Lender
shall be required under regulations of the Board to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Borrowing of such Lender during such periods as such Borrowing is a Eurodollar
Borrowing, from the date of such Borrowing until such principal amount is paid
in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the LIBO Rate for the Interest Period in effect for
such Eurodollar Borrowing from (ii) the rate obtained by dividing such LIBO Rate
by a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of
such Lender for such Interest Period.  Such additional interest shall be
determined by such Lender.  The Borrower shall from time to time, within 15 days
after demand (which demand shall be accompanied by a certificate comporting with
the requirements set forth in Section 2.15(d)) by such Lender (with a copy of
such demand and certificate to the Administrative Agent) pay to the Lender
giving such notice such additional interest; provided, however, that the
Borrower shall not be required to pay to such Lender any portion of such
additional interest that accrued more than 90 days prior to any such demand,
unless such additional interest was not determinable on the date that is 90 days
prior to such demand.
 
SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines in good faith (which
determination shall be conclusive and binding on the Borrower) that dollar
deposits are not generally available in the London interbank market in the
applicable principal amounts and Interest Period of such requested Eurodollar
Borrowing, or by reason of circumstances affecting the LIBOR interbank market,
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Interest Period; or
 
24

--------------------------------------------------------------------------------


 
(b)           the Administrative Agent is advised by the Required Lenders that
the LIBO Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Eurodollar Loans included in such Eurodollar Borrowing for such Interest
Period (as conclusively certified by such Lenders);
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing, and (iii) any outstanding Eurodollar Loans
shall be converted, on the first day after the expiration of the Interest Period
applicable to such Eurodollar Loans, to ABR Loans.  Furthermore, until the
Administrative Agent has withdrawn such notice, no further Eurodollar Borrowings
or Eurodollar Loans shall be made or continued as such, nor shall the Borrower
have the right to convert ABR Loans to Eurodollar Loans.
 
SECTION 2.15.  Illegality; Increased Costs.  (a)  If any Change in Law shall
make it unlawful or impossible for any Lender to make, maintain or fund its
Eurodollar Loans, such Lender shall so notify the Administrative Agent.  Upon
receipt of such notice, the Administrative Agent shall immediately give notice
thereof to the other Lenders and to the Borrower, whereupon until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans shall be suspended.  If such Lender shall determine that it may
not lawfully continue to maintain and fund any of its outstanding Eurodollar
Loans to maturity and shall so specify in such notice, the Borrower shall
immediately prepay (which prepayment shall not be subject to Section 2.11) in
full the then outstanding principal amount of such Eurodollar Loans, together
with the accrued interest thereon.
 
(b)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
Section 2.13(g)); or
 
(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or main­taining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
 
(c)           If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the
 
25

--------------------------------------------------------------------------------


 
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
 
(d)           A certificate of a Lender setting forth, in reasonable detail
showing the computation thereof, the amount or amounts necessary to compensate
such Lender or its holding company, as the case may be, as specified in
paragraph (a), (b) or (c) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  Such certificate shall further
certify that such Lender is making similar demands of its other similarly
situated borrowers.  The Borrower shall pay such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof, if such
certificate complies herewith.
 
(e)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof (to the extent that
such period of retroactive effect is not already included in such 90-day
period).
 
SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (excluding any mandatory prepayment of the Loans
pursuant to Section 2.10(a) but including any such payment as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense (excluding loss of anticipated profits)
attributable to such event.  A certifi­cate of any Lender setting forth, in
reasonable detail showing the computation thereof, any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof, if such certificate complies herewith.
 
SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or any
Lender (as the case may be) receives an amount equal to the sum it would have
received had no
 
26

--------------------------------------------------------------------------------


 
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Borrower shall not be required to indemnify or
reimburse a Lender pursuant to this Section for any Indemnified Taxes or Other
Taxes imposed or asserted more than 90 days prior to the date that such Lender
notifies the Borrower of the Indemnified Taxes or Other Taxes imposed or
asserted and of such Lender’s intention to claim compensation therefor; provided
further that, if the Indemnified Taxes or Other Taxes imposed or asserted giving
rise to such claims are retroactive, then the 90-day period referred to above
shall be extended to include the period of retroactive effect thereof (to the
extent that such period of retroactive effect is not already included in such
90-day period).  A certificate setting forth, in reasonable detail showing the
computation thereof, the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at such reduced rate.
 
(f)           Should any Lender or the Administrative Agent during the term of
this Agreement ever receive any refund, credit or deduction from any taxing
authority to which such Lender or the Administrative Agent would not be entitled
but for the payment by the Borrower of Taxes (it being understood that the
decision as to whether or not to claim, and if claimed, as to the amount of any
such refund, credit or deduction shall be made by such Lender or the
Administrative Agent in its sole discretion), such Lender, or the Administrative
Agent, as the case may be, thereupon shall repay to the Borrower an amount with
respect to such refund, credit or deduction equal to any net reduction in taxes
actually obtained by such Lender or the Administrative Agent,
 
27

--------------------------------------------------------------------------------


 
 as the case may be, and determined by such Lender or the Administrative Agent,
as the case may be, to be attributable to such refund, credit or deduction.
 
(g)           Except for a request by the Borrower under Section 2.19(b), no
Foreign Lender shall be entitled to the benefits of Sections 2.17(a) or 2.17(c)
if withholding tax is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement or designates a new
lending office.
 
SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent to such address and
account as Administrative Agent may specify, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements
 
28

--------------------------------------------------------------------------------


 
may exercise against the Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.07(b) or 2.18(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
 
SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15 or Section 2.13(g), or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13(g), 2.15 or 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.  Subject to the
foregoing, Lenders agree to use reasonable efforts to select lending offices
which will minimize taxes and other costs and expenses for the Borrower.
 
(b)           If any Lender requests compensation under Section 2.13(g) or
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unrea­sonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other
 
29

--------------------------------------------------------------------------------


 
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13(g) or Section 2.15 or payments required to be
made pursuant to Section 2.17, such assignment will result in a reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require
such  assignment and delegation cease to apply.  If any Lender refuses to assign
and delegate all its interests, rights and obligations under this Agreement
after the Borrower has required such Lender to do so as a result of a claim for
compensation under Section 2.13(g) or Section 2.15 or payments required to be
made pursuant to Section 2.17, such Lender shall not be entitled to receive such
compensation or required payments.
 
SECTION 2.20.  Separateness.  The Lenders acknowledge and affirm (i) their
reliance on the separateness of EPD, GP LLC, Borrower and Manager from each
other and from other Persons, including EPCO and Enterprise GP Holdings L.P.
(“EPE”), (ii) that other creditors of the Borrower, Manager, EPD or GP LLC have
likely advanced funds to such Persons in reliance upon the separateness of the
Borrower, Manager, EPD and GP LLC from each other and from other Persons,
including EPCO and EPE, (iii) that each of the Borrower, Manager, EPD and GP LLC
have assets and liabilities that are separate from those of each other and from
other Persons, including EPCO and EPE, (iv) that the Loans and other obligations
owing under this Agreement, the Notes and documents related hereto or thereto
have not been guaranteed by Manager, GP LLC, EPCO or EPE, and (v) that, except
as other Persons may expressly assume or guarantee this Agreement, the Notes or
any documents related hereto or thereto or any of the Loans or other obligations
thereunder, the Lenders shall look solely to the Borrower, and, pursuant to the
EPD Guaranty Agreement, EPD, and their respective property and assets, and any
property pledged as collateral with respect hereto or thereto, for the repayment
of any amounts payable pursuant hereto or thereto and for satisfaction of any
obligations owing to the Lenders hereunder or thereunder and that neither GP LLC
nor Manager is personally liable to the Lenders for any amounts payable or any
liability hereunder or thereunder.
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly formed, validly existing and (if applicable) in good standing (except,
with respect to Subsidiaries other than Material Subsidiaries, where the failure
to be in good standing, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business in all material respects as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and (if applicable) is in good standing in, every juris­diction where such
qualification is required.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower’s limited liability company powers and have been duly authorized by all
necessary limited liability company and, if required, member action.  This
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of
 
30

--------------------------------------------------------------------------------


 
the Borrower, enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect as of the Effective Date, other than
filings after the Effective Date in the ordinary course of business, (b) will
not violate any law or regulation applicable to the Borrower or the limited
partnership agreement, charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority
to which the Borrower or any of its Subsidiaries is subject, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
that is prohibited hereby.
 
SECTION 3.04.  Financial Condition.  The Borrower has heretofore furnished to
the Lenders the consolidated and consolidating balance sheets of the Borrower
and its consolidated Subsidiaries and the related consolidated (and, as to
statements of income, unaudited consolidating) statements  of  income, equity
and cash flow of the Borrower and its consolidated Subsidiaries (i) as of and
for the fiscal year ended December 31, 2007, such consolidated financial
statements audited by an independent accounting firm of national standing, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2008, unaudited and certi­fied by a Financial Officer.  Such
financial state­ments present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.
 
SECTION 3.05.  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possi­bility of an adverse determination and that, if adversely
deter­mined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.
 
(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
31

--------------------------------------------------------------------------------


 
(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in a Material Adverse Effect.
 
SECTION 3.06.  Compliance with Laws.  Each of the Borrower and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  No Default has occurred and is continuing.
 
SECTION 3.07.  Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.08.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.09.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.10.  Disclosure.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
 
SECTION 3.11.  Subsidiaries.  As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 3.11.  As of the Effective
Date, Schedule 3.11 sets forth the jurisdiction of incorporation or organization
of each such Subsidiary, the percentage of the Borrower’s ownership of the
outstanding Equity Interests of each Subsidiary directly owned by the Borrower,
and the percentage of each Subsidiary’s ownership of the outstanding Equity
Interests of each other Subsidiary.
 
SECTION 3.12.  Margin Securities.  Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock in violation of said Regulations U or X or to
extend credit to others for the purpose of purchasing or carrying margin stock
in violation of said Regulations U or X.
 
32

--------------------------------------------------------------------------------


 
ARTICLE IV
 
Conditions
 
SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the Effective Date which is scheduled
to occur when each of the following conditions is satisfied:
 
(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
 
(b)           The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Richard Bachmann, in-house counsel for Borrower and EPD, and
Bracewell & Giuliani LLP, counsel for Borrower and EPD, substantially in the
forms of Exhibits E-1 and E-2.
 
(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to (1) the organization and existence of the Borrower and EPD, (2) the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, including a certificate of
incumbency evidencing the specimen signature of each person executing this
Agreement and any other document delivered in connection herewith on behalf of
Borrower, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, and (3) with respect to EPD, the
authorization of the EPD Guaranty Agreement and any other legal matters relating
to EPD, including a certificate of incumbency evidencing the specimen signature
of each person executing the EPD Guaranty Agreement and any other document
delivered in connection herewith on behalf of EPD, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel,.
 
(d)           The Administrative Agent shall have received the EPD Guaranty
Agreement dated as of the date hereof, duly and validly executed by EPD.
 
(e)           The Administrative Agent shall have received each promissory note
requested by a Lender pursuant to Section 2.10(e), each duly completed and
executed by the Borrower.
 
(f)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, an Executive Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.
 
(g)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced five (5) Business Days prior to closing, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
 
(h)           As of the Effective Date, no Material Adverse Change exists.
 
33

--------------------------------------------------------------------------------


 
(i)           There shall not have been any material disruption or material
adverse change in the financial, banking or capital markets generally or in the
market for loan syndications in particular, which the Administrative Agent, in
its reasonable judgment, determines could materially impair the syndication
hereof.
 
(j)           The Lenders shall have received (i) the audited financial
statements for the Borrower and its Subsidiaries for the period ended December
31, 2007 (ii) the unaudited financial statements for the Borrower and its
Subsidiaries and EPD’s Form 10-Q for the fiscal quarter ending September 30,
2008, and (iii) a certificate from a Financial Officer of the Borrower
reflecting pro forma compliance with Section 6.07 as of September 30, 2008,
taking into pro forma account the Transactions, as if consummated on such date.
 
(k)           All necessary governmental and third-party approvals, if any,
required to be obtained by the Borrower in connection with the Transactions and
otherwise referred to herein shall have been obtained and remain in effect
(except where failure to obtain such approvals will not have a Material Adverse
Effect), and all applicable waiting periods shall have expired without any
action being taken by any applicable authority.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing (exclusive of continuations and conversions of
a Borrowing) is subject to the satisfaction of the following additional
conditions:
 
(a)           The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date.
 
(b)           At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.
 
(c)           At the time of such Borrowing, no Multi-Year Credit Facility
Commitment shall be unused or otherwise available.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
 
SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish, or cause to be furnished,  to the Administrative Agent and each Lender:
 
34

--------------------------------------------------------------------------------


 
(a)           within 15 days after filing same with the Securities and Exchange
Commission (“SEC”), copies of each annual report on Form 10-K, quarterly report
on Form 10-Q and report on Form 8-K (or any successor or substitute forms) that
EPD is required to file with the SEC pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, and any successor statute (the
“Exchange Act”);
 
(b)           within 15 days after filing same with the SEC, copies of each
annual report on Form 10-K, quarterly report on Form 10-Q and report on Form 8-K
(or any successor or substitute forms) that the Borrower is required to file
with the SEC pursuant to Section 13 or 15(d) of the Exchange Act;
 
(c)           if the Borrower is not subject to the requirements of Section 13
or 15(d) of the Exchange Act and EPD owns direct subsidiaries (other than the
Borrower and its Subsidiaries), promptly after becoming available and in any
event within 105 days after the close of each fiscal year of the Borrower
(i) the audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such year and (ii) the audited consolidated
statements of income, equity and cash flow of the Borrower and its consolidated
Subsidiaries for such year setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, which report shall be to
the effect that such statements have been prepared in accordance with GAAP;
 
(d)           if the Borrower is not subject to Section 13 or 15(d) of the
Exchange Act and EPD owns direct subsidiaries (other than the Borrower and its
Subsidiaries), promptly after their becoming available and in any event within
60 days after the close of each of the first three fiscal quarters of each
fiscal year of the Borrower, (i) the unaudited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
(ii) the unaudited consolidated statements of income, equity and cash flow of
the Borrower for such quarter, setting forth in each case in comparative form
the corresponding figures for the preceding fiscal year, all of the foregoing
certified by a Financial Officer of the Borrower to have been prepared in
accordance with GAAP subject to normal changes resulting from year-end
adjustment and accompanied by a written discussion of the financial performance
and operating results, including the major assets, of the Borrower for such
quarter; and
 
(e)           within 60 days after the end of each fiscal quarter of each fiscal
year of the Borrower,  a certificate of a Financial Officer of the Borrower
substantially in the form of Exhibit F (i) certifying as to whether a Default
has occurred that is then continuing and, if a Default has occurred that is then
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth in reasonable detail
calculations demonstrating compliance with Section 6.07.
 
SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)           the occurrence of any Event of Default; and
 
(b)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
35

--------------------------------------------------------------------------------


 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.  Existence; Conduct of Business.  The Borrower will do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution not
prohibited under Section 6.03.
 
SECTION 5.04.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
 
SECTION 5.05.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, keep in accordance with GAAP proper
books of record and account in which full, true and correct entries are made in
all material respects of all dealings and transactions in relation to its
business and activities.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
 
SECTION 5.06.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.07.  Use of Proceeds.  The proceeds of the Loans will be used only (a)
as a backstop for commercial paper, and (b) for working capital, acquisitions
and other company purposes.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.
 
SECTION 5.08.  Environmental Matters.  The Borrower has established and
implemented, or will establish and implement, and will cause each of its
Subsidiaries to establish and implement, such procedures as may be necessary to
assure that (except for any failure of the following that, individually or in
the aggregate, does not have a Material Adverse Effect): (i) all property of the
Borrower and its Subsidiaries and the operations conducted thereon are in
compliance with and do not violate the requirements of any Environmental Laws,
(ii) no oil or solid wastes are disposed of or otherwise released on or to any
property owned by the Borrower or its Subsidiaries except in compliance with
Environmental Laws, (iii) no Hazardous Materials will be released on or to any
such property in a quantity equal to or exceeding that quantity which requires
reporting pursuant to Section 103 of CERCLA, and (iv) no oil or Hazardous
 
36

--------------------------------------------------------------------------------


 
Materials is released on or to any such property so as to pose an imminent and
substantial endangerment to public health or welfare or the environment.
 
SECTION 5.09  ERISA Information.  The Borrower will furnish to the
Administrative Agent:
 
(a)  within 15 Business Days after the institution of or the withdrawal or
partial withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from
any Multiemployer Plan which would cause the Borrower, any Subsidiary or any
ERISA Affiliate to incur withdrawal liability in excess of $25,000,000 (in the
aggregate for all such withdrawals), a written notice thereof signed by an
executive officer of the Borrower stating the applicable details; and
 
(b)  within 15 Business Days after an officer of the Borrower becomes aware of
any material action at law or at equity brought against the Borrower, any of its
Subsidiaries, any ERISA Affiliate, or any fiduciary of a Plan in connection with
the administration of any Plan or the investment of assets thereunder, a written
notice signed by an executive officer of the Borrower specifying the nature
thereof and what action the Borrower is taking or proposes to take with respect
thereto.
 
SECTION 5.10  Taxes.  The Borrower will, and will cause each of its Subsidiaries
to, pay and discharge, or cause to be paid and discharged, promptly or make, or
cause to be made, timely deposit of all taxes (including Federal Insurance
Contribution Act payments and withholding taxes), assessments and governmental
charges or levies imposed upon the Borrower or any Subsidiary or upon the income
or any property of the Borrower or any Subsidiary; provided, however, that
neither the Borrower nor any Subsidiary shall be required to pay any such tax,
assessment, charge, levy or claim if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings
diligently conducted by or on behalf of the Borrower or its Subsidiary, and if
the Borrower or its Subsidiary shall have set up reserves therefor adequate
under GAAP or if no Material Adverse Effect shall be occasioned by all such
failures in the aggregate.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01.  Indebtedness.  The Borrower will not permit any Subsidiary to
create, incur or assume any Indebtedness, except:
 
(a)           Indebtedness of any Person that becomes a Subsidiary of the
Borrower, to the extent such Indebtedness is outstanding at the time such Person
becomes a Subsidiary of the Borrower and was not incurred in contemplation
thereof and Indebtedness refinancing (but not increasing) such Indebtedness, and
Indebtedness assumed by any Subsidiary in connection with its acquisition
(whether by merger, consolidation, acquisition of all or substantially all of
the assets or acquisition that results in the ownership of greater than fifty
percent (50%) of the
 
37

--------------------------------------------------------------------------------


 
Equity Interests of a Person) of another Person and Indebtedness refinancing
(but not increasing) such Indebtedness, provided that at the time of and after
giving effect to the incurrence or assumption of such Indebtedness or
refinancing Indebtedness and the application of the proceeds thereof, as the
case may be, the aggregate principal amount of all such Indebtedness, and of all
Indebtedness previously incurred or assumed pursuant to this Section 6.01(a),
and then outstanding, shall not exceed 75% of Consolidated EBITDA for the period
of four full fiscal quarters of the Borrower and its Subsidiaries (and such
Person on a pro forma basis) then most recently ended;
 
(b)           Indebtedness of the Subsidiaries not otherwise permitted by this
Section 6.01, provided that at the time of and after giving effect to the
incurrence of such Indebtedness and the application of the proceeds thereof the
aggregate principal amount of all such Indebtedness, and of all Indebtedness
previously incurred pursuant to this Section 6.01(b), and then outstanding,
shall not exceed 25% of Consolidated EBITDA for the period of four fiscal
quarters of the Borrower and the Subsidiaries then most recently ended;
 
(c)           Indebtedness of Project Finance Subsidiaries;
 
(d)           intercompany Indebtedness;
 
(e)           Indebtedness existing on the date hereof and set forth on Schedule
6.01;
 
(f)           guarantees of the obligations and Indebtedness hereunder; and
 
(g)           other unsecured Indebtedness in an aggregate principal amount not
exceeding $25,000,000 at any time outstanding;
 
provided, however, that no Subsidiary (other than a Project Finance Subsidiary)
shall create, incur or assume any Indebtedness pursuant to any provision of this
Section 6.01 if an Event of Default shall have occurred and be continuing or
would result from such creation, incurrence or assumption.
 
SECTION 6.02.  Liens.  The Borrower shall not, and shall not permit any
Subsidiary  (other than Project Finance Subsidiaries) or EPD to, create, assume,
incur or suffer to exist any Lien, other than a Permitted Lien, on any Principal
Property or upon any Equity Interests of the Borrower or any Subsidiary (other
than Project Finance Subsidiaries) owning or leasing any Principal Property, now
owned or hereafter acquired by the Borrower or such Subsidiary to secure any
Indebtedness of the Borrower, EPD or any other Person (other than the
Indebtedness under this Agreement), without in any such case making effective
provision whereby any and all Indebtedness under this Agreement then outstanding
will be secured by a Lien equally and ratably with, or prior to, such
Indebtedness for so long as such Indebtedness shall be so
secured.  Notwithstanding the foregoing, the Borrower may, and may permit any
Subsidiary (other than a Project Finance Subsidiary) and EPD to, create, assume,
incur or suffer to exist any Lien upon any Principal Property to secure
Indebtedness of the Borrower, EPD or any other Person (other than the
Indebtedness under this Agreement), other than a Permitted Lien without securing
the Indebtedness under this Agreement, provided that the aggregate principal
amount of all Indebtedness then outstanding secured by such Lien and all similar
Liens together with the aggregate amount of Attributable Indebtedness deemed to
be outstanding in respect of all
 
38

--------------------------------------------------------------------------------


 
Sale/Leaseback Transactions (exclusive of any Permitted Sale/Leaseback
Transactions), does not exceed 10% of Consolidated Net Tangible Assets.
 
SECTION 6.03.  Fundamental Changes.  The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the Equity Interests of any of its
Subsidiaries (other than Project Finance Subsidiaries) (in each case, whether
now owned or here­after acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving entity
and (ii) Borrower may sell or otherwise dispose of all or any portion of the
Equity Interests of any of its Subsidiaries.
 
SECTION 6.04.  Investment Restriction.  Neither the Borrower nor any Subsidiary
(other than a Project Finance Subsidiary) will make or suffer to exist
investments in Project Finance Subsidiaries, in the aggregate at any one time
outstanding, in excess of the sum of (i) the amount of investments existing as
of the Effective Date in Project Finance Subsidiaries, (ii) $150,000,000, and
(iii) the amount of any portion of the investments permitted by this Section
6.04 repaid to the Borrower or any Subsidiary as a dividend, repayment of a loan
or advance, release or discharge of a guarantee or other obligation or other
transfer of property or return of capital, as the case may be, occurring after
the Effective Date.  Computation of the amount of any investment shall be made
without any adjustment for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such investment or interest or other
earnings on such investment.
 
SECTION 6.05.  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries (other than Project Finance Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except as long as no Event of Default has occurred and is continuing or would
result therefrom, (i) the Borrower and the Subsidiaries may make Restricted
Payments necessary to fund the Program, (ii) the Borrower may make Restricted
Payments from Available Cash (as defined in the Company Agreement) from
Operating Surplus (as defined in the Company Agreement) cumulative from
January 1, 1999 through the date of such Restricted Payment, (iii) any
Subsidiary may buy back any of its own Equity Interests, and (iv) the Borrower
and its Subsidiaries may make payments or other distributions to officers,
directors or employees with respect to the exercise by any such Persons of
options, warrants or other rights to acquire Equity Interests in EPD, the
Borrower or such Subsidiary issued pursuant to an employment, equity award,
equity option or equity appreciation agreement or plans entered into by EPD, the
Borrower or such Subsidiary in the ordinary course of business; provided, that
even if an Event of Default shall have occurred and is continuing, no Subsidiary
shall be prohibited from upstreaming dividends or other payments to the Borrower
or any Subsidiary (which is not a Project Finance Subsidiary) or making, in the
case of any Subsidiary that is not wholly-owned (directly or indirectly) by the
Borrower, ratable dividends or payments, as the case may be, to the other owners
of Equity Interests in such Subsidiary.
 
SECTION 6.06.  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries (other than Project Finance Subsidiaries) to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement with any Person, other than the Lenders pursuant hereto, which
prohibits, restricts or imposes any conditions upon the ability of
 


39

--------------------------------------------------------------------------------


 
any Subsidiary (other than Project Finance Subsidiaries) to (a) pay dividends or
make other distributions or pay any Indebtedness owed to the Borrower or any
Subsidiary, or (b) make subordinate loans or advances to or make other
investments in the Borrower or any Subsidiary in each case, other than
restrictions or conditions contained in, or existing by reasons of, any
agreement or instrument (i) existing on the date hereof and identified on
Schedule 6.06, (ii) relating to property existing at the time of the acquisition
thereof, so long as the restriction or condition relates only to the property so
acquired, (iii) relating to any Indebtedness of, or otherwise to, any Subsidiary
at the time such Subsidiary was merged or consolidated with or into, or acquired
by, the Borrower or a Subsidiary or became a Subsidiary and not created in
contemplation thereof, (iv) effecting a renewal, extension, refinancing, refund
or replacement (or successive extensions, renewals, refinancings, refunds or
replacements) of Indebtedness issued under an agreement referred to in clauses
(i) through (iii) above, so long as the restrictions and conditions contained in
any such renewal, extension, refinancing, refund or replacement agreement, taken
as a whole, are not materially more restrictive than the restrictions and
conditions contained in the original agreement, as determined in good faith by
the board of directors of the Manager, (v) constituting customary provisions
restricting subletting or assignment of any leases of the Borrower or any
Subsidiary or provisions in agreements that restrict the assignment of such
agreement or any rights thereunder, (vi) constituting restrictions on the sale
or other disposition of any property securing Indebtedness as a result of a Lien
on such property permitted hereunder, (vii) constituting any temporary
encumbrance or restriction with respect to a Subsidiary under an agreement that
has been entered into for the disposition of all or substantially all of the
outstanding Equity Interests of or assets of such Subsidiary, provided that such
disposition is otherwise permitted hereunder, (viii) constituting customary
restrictions on cash, other deposits or assets imposed by customers and other
persons under contracts entered into in the ordinary course of business, (ix)
constituting provisions contained in agreements or instruments relating to
Indebtedness that prohibit the transfer of all or substantially all of the
assets of the obligor under that agreement or instrument unless the transferee
assumes the obligations of the obligor under such agreement or instrument or
such assets may be transferred subject to such prohibition, (x) constituting a
requirement that a certain amount of Indebtedness be maintained between a
Subsidiary and the Borrower or another Subsidiary, (xi) constituting any
restriction or condition with respect to property under an agreement that has
been entered into for the disposition of such property, provided that such
disposition is otherwise permitted hereunder, (xii) constituting any restriction
or condition with respect to property under a charter, lease or other agreement
that has been entered into for the employment of such property or (xiii) that is
a Hybrid Security or an indenture, document, agreement or security entered into
or issued in connection with a Hybrid Security or otherwise constituting a
restriction or condition on the payment of dividends or distributions by an
issuer of a Hybrid Security.
 
SECTION 6.07  Financial Condition Covenant.
 
Ratio of Consolidated Indebtedness to Consolidated EBITDA. The Borrower shall
not permit its ratio of Consolidated Indebtedness to Consolidated EBITDA in each
case for the four full fiscal quarters most recently ended to exceed:
 
5.00 to 1.00 as of the last day of any fiscal quarter;
 
provided, following a Specified Acquisition (defined below), such ratio shall
not exceed
 
40

--------------------------------------------------------------------------------


 
5.50 to 1.00 as of the last day of (i) the fiscal quarter in which the Specified
Acquisition occurred (the “Acquisition Quarter”), and (ii) the first fiscal
quarter following the Acquisition Quarter.
 
As used herein, “Specified Acquisition” means, at the election of Borrower, one
or more acquisitions of assets or entities or operating lines or divisions in
any rolling 12-month period for an aggregate purchase price of not less than
$100,000,000; provided, in the event the Debt Coverage Ratio exceeds 5.00 to
1.00 at the end of any fiscal quarter in which one or more acquisitions
otherwise qualifying as a Specified Acquisition but for Borrower’s failure to so
elect shall have occurred, Borrower shall be deemed to have so elected a
Specified Acquisition with respect thereto; provided, further, following the
election (or deemed election) of a Specified Acquisition, Borrower may not elect
(or be deemed to have elected) a subsequent Specified Acquisition unless, at the
time of such subsequent election, the Debt Coverage Ratio does not exceed 5.00
to 1.00.
 
For purposes of calculating such ratio the Project Finance Subsidiaries shall be
disregarded and Consolidated EBITDA and Consolidated Interest Expense in any
prior fiscal quarters attributable to assets contributed to DEP shall be
excluded from the calculation of Consolidated EBITDA and Consolidated Interest
Expense for such prior fiscal quarters; however, such exclusion does not apply
to, and there shall be included in such calculation, (A) the amount of cash
dividends or distributions payable with respect to such a period by a Project
Finance Subsidiary or DEP which are actually received by the Borrower or a
Subsidiary (other than a Project Finance Subsidiary) on or prior to the date the
financial statements with respect to such period referred to in Section 5.01 are
required to be delivered by Borrower, and (B) with respect to EBITDA of a
subsidiary owned jointly by DEP and the Borrower, excluding amounts actually
dividended or distributed by such subsidiary and received by the owners thereof,
an amount equal to such subsidiary’s EBITDA times the Borrower’s direct or
indirect ownership percentage of the Equity Interests in such subsidiary (other
than through DEP).  For purposes of this Section 6.07, if during any period of
four fiscal quarters the Borrower or any Subsidiary acquires any Person (or any
interest in any Person) or all or substantially all of the assets of any Person,
the EBITDA attributable to such assets or an amount equal to the percentage of
ownership of the Borrower or a Subsidiary, as the case may be, in such Person
times the EBITDA of such Person, for such period determined on a pro forma basis
(which determination, in each case, shall be subject to approval of the
Administrative Agent, not to be unreasonably withheld) may be included as
Consolidated EBITDA for such period as if such acquisition occurred on the first
day of such four fiscal quarter period; provided that during the portion of such
period that follows such acquisition, the computation in respect of the EBITDA
of such Person or such assets, as the case may be, shall be made on the basis of
actual (rather than pro forma) results.
 
In addition, for purposes of this Section 6.07, Hybrid Securities up to an
aggregate amount of 15% of Consolidated Total Capitalization shall be excluded
from Consolidated Indebtedness and Consolidated EBITDA may include, at
Borrower’s option, any Material Project EBITDA Adjustments as provided in the
definition thereof.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
41

--------------------------------------------------------------------------------


 
(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepay­ment thereof or otherwise;
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;
 
(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower, EPD or any Subsidiary of the Borrower in or in connection with
this Agreement or any amendment or modification hereof or waiver hereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made and such materiality is
continuing;
 
(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence) or 5.07 or in Article VI;
 
(e)           the Borrower shall fail to observe or perform any covenant,
condition or agree­ment contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
 
(f)           the Borrower or any Material Subsidiary (other than Project
Finance Subsidiaries) shall (i) fail to pay (A) any principal of or premium or
interest on any Material Indebtedness of the Borrower or such Material
Subsidiary (as the case may be), or (B) aggregate net obligations under one or
more Hedging Agreements (excluding amounts the validity of which are being
contested in good faith by appropriate proceedings, if necessary, and for which
adequate reserves with respect thereto are maintained on the books of the
Borrower or such Material Subsidiary (as the case may be)) in excess of
$25,000,000, in each case when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Material Indebtedness or such
Hedging Agreements; or (ii) default in the observance or performance of any
covenant or obligation contained in any agreement or instrument relating to any
such Material Indebtedness that in substance is customarily considered a default
in loan documents (in each case, other than a failure to pay specified in clause
(i) of this subsection (f)) and such default shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
thereof is to accelerate the maturity of such Material Indebtedness or require
such Material Indebtedness to be prepaid prior to the stated maturity thereof;
for the avoidance of doubt the parties acknowledge and agree that any payment
required to be made under a guaranty of payment or collection described in
clause (c) of the definition of Indebtedness shall be due and payable at the
time such payment is due and payable under the terms of such guaranty (taking
into account any applicable grace period) and such payment shall be deemed not
to have been accelerated or required to be prepaid prior to its stated maturity
as a result of the obligation guaranteed having become due;
 
42

--------------------------------------------------------------------------------


 
(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary (other than Project
Finance Subsidiaries) or its debts, or of a substantial part of its assets,
under any  Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, seques­trator, conservator or similar official for the
Borrower or any Material Subsidiary (other than Project Finance Subsidiaries) or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(h)           the Borrower or any Material Subsidiary (other than Project
Finance Subsidiaries) shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar offi­cial for
the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) or for a substan­tial part of its assets, (iv) file an answer
admit­ting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the fore­going;
 
(i)           the Borrower or any Material Subsidiary (other than Project
Finance Subsidiaries) shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
 
(j)           one or more judgments for the payment of money in an aggregate
uninsured amount equal to or greater than $50,000,000 shall be rendered against
the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any such Material
Subsidiary to enforce any such judgment;
 
(k)           an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $25,000,000 for all periods;
 
(l)           EPD takes, suffers or permits to exist any of the events or
conditions referred to in clauses (g), (h), (i) or (j) of this Article or if the
section of the EPD Guaranty Agreement that contains the payment obligation shall
for any reason cease to be valid and binding on EPD or if EPD shall so state in
writing;
 
(m)           the Manager or GP LLC takes, suffers or permits to exist any of
the events or conditions referred to in clauses (g), (h) or (i) of this Article;
 
(n)           a Change in Control shall occur; or
 
43

--------------------------------------------------------------------------------


 
(o)           an “Event of Default” has occurred and is continuing under the
Multi-Year Credit Facility;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then out­standing to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become  due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (g) or (h)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without present­ment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affili­ates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable to the Lenders for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as
 
44

--------------------------------------------------------------------------------


 
 
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Anything herein to the
contrary notwithstanding, neither the Administrative Agent, the Syndication
Agents, the Documentation Agents, the Joint Lead Arrangers nor the Joint Book
Runners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, the Notes or any documents related hereto
or thereto, except in its capacity, as applicable, as Administrative Agent or a
Lender hereunder.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, with the Borrower’s approval (which will not be
unreasonably withheld), to appoint a successor.  If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, with the Borrower’s
approval (which will not be unreasonably withheld or delayed, and the Borrower’s
approval shall not be required if an Event of Default has occurred which is
continuing), on behalf of the Lenders, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank and such bank, or its Affiliate, as applicable, shall have capital
and surplus equal to or greater than $500,000,000.  If no successor agent has
accepted appointment as the Administrative Agent by the date which is thirty
(30) days following the retiring
 
45

--------------------------------------------------------------------------------


 
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa­tion as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.  Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, and except as provided in Section
9.01(d), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
 
(a)           if to the Borrower, to it at 1100 Louisiana Street, 10th Floor,
Houston, Texas 77002, Attention of Treasurer (Telecopy No. 713/381-8200);
 
(b)           if to the Administrative Agent, to The Royal Bank of Scotland plc,
RBS Global Banking and Markets, 600 Steamboat Road, Greenwich, CT 06830,
Attention of Juan Zuniga (Telecopy No. 203-873-5300), with a copy to The Royal
Bank of Scotland plc, 600 Travis, Suite 6500, Houston, Texas 77002, Attention of
John Reed (Telecopy No. 713-221-2428); and
 
(c)           if to any other Lender, to it at its address (or telecopy number)
of record with the Administrative Agent, which Administrative Agent shall
provide to the Borrower or any Lender upon request from time to time.
 
All such notices and other communications shall be deemed to be given or made
upon the actual receipt by the relevant party hereto during the recipient’s
normal business hours.  In no event shall a voice mail message be effective as a
notice, communication or confirmation hereunder.
 
46

--------------------------------------------------------------------------------


 
    The Borrower will have the option to provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement or any other document
executed in connection herewith, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to a request for a new, or a conversion of an existing, Borrowing or
other extension of credit (including any election of an interest rate or
Interest Period relating thereto), (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default, or (iv) other than the
requirements set forth in Sections 3.04, 4.01(j) and 5.01, is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or any other extension of credit hereunder (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent.  The Borrower further
agrees that the Administrative Agent may make the Communications available to
the Lenders by posting the Communications on SyndTrak or a substantially similar
electronic transmission system (the “Platform”).  The Borrower acknowledges that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution.  The Platform is provided “as is” and “as available”.  The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
Parties in connection with the Communications or the Platform.  In no event
shall the Administrative Agent or any of its affiliates or any of their
respective officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Borrower, any Lender
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Communications through
the internet, except to the extent the liability of any Agent Party is found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Agent Party’s gross negligence or willful
misconduct.  The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address as specified by
the Administrative Agent from time to time during its normal business hours
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of this Agreement and any other documents executed in
connection herewith.  Each of the Lenders agrees that notice to it (as provided
in the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of this Agreement and any other documents executed in
connection herewith.  Each of the Lenders agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s, e-mail address to which the foregoing notice may
be sent by electronic transmission, and (ii) that the foregoing notice may be
sent to such e-mail address.  Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant hereto or any other document executed in connection herewith in any
other manner specified herein or therein.
 
47

--------------------------------------------------------------------------------


 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
 
SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agree­ment or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effec­tive only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.18(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender,
(v) release EPD from any of its monetary obligations under the EPD Guaranty
Agreement without the written consent of each Lender, or (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the  written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
one law firm as counsel for the Administrative Agent, in connection with the
syndication (prior to the Effective Date) of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provi­sions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses reasonably incurred during the existence of an Event of
Default by the Administrative Agent or
 
48

--------------------------------------------------------------------------------


 
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans.
 
(b)           The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available (x) to the extent that such losses, claims,
damages, liabilities or related expenses resulted from the gross negligence or
willful misconduct of such Indemnitee or any Related Party of such Indemnitee,
or (y) in connection with disputes among or between the Administrative Agent,
Lenders and/or their respective Related Parties.
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
 
(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for punitive damages (as opposed to direct or actual damages) arising
out of, in connection with, or as a result of, this Agreement or any agreement
or instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.
 
(e)           All amounts due under this Section shall be payable not later than
30 days after written demand therefor, such demand to be in reasonable detail
setting forth the basis for and method of calculation of such amounts.
 
SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).  
 
49

--------------------------------------------------------------------------------


 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Any Lender may assign to one or more assignees (other than the
Borrower or an Affiliate of the Borrower) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided  that (i) except in the case of
an assignment to a Lender or an Affiliate of a Lender, each of the Borrower and
the Administrative Agent must give their prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed), (ii)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, (iii) each partial assignment shall result in the assignor
retaining a Commitment of not less than $10,000,000 and shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, (iv) the parties (other than the Borrower) to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500, (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms mandated
by Section 2.17 hereunder and (vi) no assignment to a foreign bank shall be made
hereunder unless, at the time of such assignment, there is no withholding tax
applicable with respect to such foreign bank for which the Borrower would be or
become responsible under Section 2.17; and provided further that any consent of
the Borrower otherwise required under this paragraph shall not be required if an
Event of Default has occurred and is continuing.  Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Accep­tance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obliga­tions under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 as to
matters occurring on or prior to date of assignment).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.
 
(c)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices, the address of which shall
be made available to any party to this Agreement upon request: a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error,
 
50

--------------------------------------------------------------------------------


 
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, as to its Commitment and Loans only, at any reasonable time and from
time to time upon reasonable prior notice.
 
(d)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, and any tax forms mandated by Section 2.17 hereof, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(e)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a ”Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
 
(f)           A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.17(e) as though it were a Lender and has zero withholding at the time of
participation.
 
(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instru­ments  delivered in connection with or pursuant to this Agreement shall
be considered to have been relied upon by the other
 
51

--------------------------------------------------------------------------------


 
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstand­ing and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  This Agreement shall
become effective on the Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing and the Required Lenders have directed the Administrative Agent to
accelerate under Article VII, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New
 
52

--------------------------------------------------------------------------------


 
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its proper­ties in
the courts of any jurisdiction.
 
(c)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or here­after have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the
Syndication Agents, the Documentation Agents, and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent  required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f)
 
53

--------------------------------------------------------------------------------


 
subject to an agreement containing provisions substantially the same as those of
this Section, to any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement, (g)
with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, Syndication Agents, the
Documentation Agents or any Lender on a nonconfidential basis from a source
other than the Borrower and its Related Parties. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower.
 
SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under appli­cable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender.
 
SECTION 9.14.  Liability of Manager.  It is hereby understood and agreed that
Manager shall have no personal liability, as a member of the Borrower or
otherwise, for the payment of any amount owing or to be owing hereunder.
 
SECTION 9.15.  USA Patriot Act Notice.  Each Lender and Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or the
Agent, as applicable, to identify Borrower in accordance with the Act.  The
Borrower shall, following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable "know
your customer" and anti-money laundering rules and regulations, including the
Act.
 
[Signature Pages to Follow]
 
54

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
ENTERPRISE PRODUCTS OPERATING LLC
 
By:  Enterprise Products OLPGP, Inc.,
its Manager




By:        /s/ Bryan F. Bulawa                                    
Bryan F. Bulawa
Vice President and Treasurer
 
 
55

--------------------------------------------------------------------------------


 
THE ROYAL BANK OF SCOTLAND plc,
as Administrative Agent and a Lender




By:     /s/ Brian D. Williams                                          
Name:  Brian D. Williams
Title:    Vice President
 
 
1

--------------------------------------------------------------------------------


 
BARCLAYS BANK PLC,
as a Co-Arranger and a Lender




By:     /s/ Nicholas A. Bell                                          
Name:  Nicholas A. Bell
Title:    Director
 
 
 
2

--------------------------------------------------------------------------------


 
THE BANK OF NOVA SCOTIA,
as a Co-Arranger and a Lender




By:    /s/ Andrew Ostrov for David Mills                         
                                                                           
Name:  Andrew Ostrov for David Mills
Title:    Director
 
 
3

--------------------------------------------------------------------------------


 
DNB NOR BANK ASA,
as a Co-Arranger and a Lender




By:     /s/ Sanjiv Nayar                                                 
                                                                           
Name:  Sanjiv Nayar
Title:    Senior Vice President




By:     /s/ Barbara Gronquist                                           
Name:  Barbara Gronquist
Title:    Senior Vice President
 
 
4

--------------------------------------------------------------------------------


 
 
WACHOVIA BANK,
 NATIONAL ASSOCIATION,
as a Co-Arranger and a Lender




By:     /s/ Ty J. Peterson                                             
                                                                           
Name:  Ty J. Peterson
Title:    Vice President
 
 
5

--------------------------------------------------------------------------------


 
SCHEDULE 2.01
 
COMMITMENTS
 
Lender
Commitment
The Royal Bank of Scotland plc
$75,000,000
Barclays Bank PLC
$75,000,000
The Bank of Nova Scotia
$75,000,000
DNB NOR Bank ASA
$75,000,000
Wachovia Bank, National Association
$75,000,000
TOTAL
$375,000,000





6

--------------------------------------------------------------------------------


EXHIBIT A
Form of
Assignment and Assumption


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.           Assignor[s]:                                           ________________________________


 
______________________________



2.
Assignee[s]:
______________________________



 
______________________________

[for each Assignee, indicate [Affiliate] of [identify Lender]



3.
Borrower:
Enterprise Products Operating LLC



4.
Administrative Agent:
The Royal Bank of Scotland plc, as the administrative agent under the Credit
Agreement




--------------------------------------------------------------------------------

 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
3 Select as appropriate.
 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
 
7

--------------------------------------------------------------------------------


 
 
5.           Credit Agreement:                                           The
$375,000,000 364-Day Credit Agreement dated as of November 17, 2008 among
Enterprise Products Operating LLC, the Lenders parties thereto, The Royal Bank
of Scotland plc, as Administrative Agent, and the other agents parties thereto


6.
Assigned Interest[s]:

Assignor[s]5
Assignee[s]6
Aggregate Amount of Commitment/Loans for all Lenders7
Amount of Commitment/Loans Assigned8
 
Percentage Assigned of Commitment/Loans8
CUSIP Number
   
$
$
%
     
$
$
%
     
$
$
%
 



[7.           Trade
Date:                                           ______________]9


Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]10
[NAME OF ASSIGNOR]



By:______________________________
   Title:
 
[NAME OF ASSIGNOR]

 


By:______________________________
   Title:


ASSIGNEE[S]11
[NAME OF ASSIGNEE]




By:______________________________
   Title:


[NAME OF ASSIGNEE]




By:______________________________
   Title:



--------------------------------------------------------------------------------

 
5 List each Assignor, as appropriate.
 
6 List each Assignee, as appropriate.
 
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
10 Add additional signature blocks as needed.
 
11 Add additional signature blocks as needed.
 
 

 
8

--------------------------------------------------------------------------------


[Consented to and]12 Accepted:


THE ROYAL BANK OF SCOTLAND plc, as
  Administrative Agent


By_________________________________
  Title:


[Consented to:]13


ENTERPRISE PRODUCTS OPERATING LLC


By: Enterprise Products OLPGP, Inc., its Manager


By________________________________
  Title:



--------------------------------------------------------------------------------

 
12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
13 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
 
9

--------------------------------------------------------------------------------


ANNEX 1
 
 

 
ENTERPRISE PRODUCTS OPERATING LLC


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other related
document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or other related documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or other related document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under the Credit Agreement or any other
related document.


1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04(b) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
9.04(b)(i) of the Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or other related
documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement or other related
documents are required to be performed by it as a Lender.


2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be
 
1

--------------------------------------------------------------------------------


 
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York
 
2

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF BORROWING REQUEST
 
Dated __________
 
The Royal Bank of Scotland plc,
  as Administrative Agent
_____________
_____________, _____________
Attn: Syndication Agency Services
 
Ladies and Gentlemen:
 
This Borrowing Request is delivered to you by Enterprise Products Operating LLC
(the “Borrower”), a Texas limited liability company, under Section 2.03 of the
364-Day Revolving Credit Agreement dated as of November 17, 2008 (as restated,
amended, modified, supplemented and in effect, the “Credit Agreement”), by and
among the Borrower, the Lenders party thereto, and The Royal Bank of Scotland
plc, as Administrative Agent.
 
1.           The Company hereby requests that the Lenders make a Loan or Loans
in the aggregate principal amount of $______________ (the “Loan” or the
“Loans”).1/
 
2.           The Company hereby requests that the Loan or Loans be made on the
following Business Day: 2/
 
3.           The Company hereby requests that the Loan or Loans bear interest at
the following interest rate, plus the Applicable Rate, as set forth below:
 
Type of
Loan
Principal
Component of
Loan
Interest
Rate
Interest Period
(if applicable)
Maturity Date for
Interest Period
 (if applicable)
                                       

4.           The Company hereby requests that the funds from the Loan or Loans
be disbursed to the following bank account: ______________________________.
 
 


_________________________________________
1. Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.
 
2. Complete with a Business Day in accordance with Section 2.03 of the Credit
Agreement.
 
 
1

--------------------------------------------------------------------------------


 
 
5.           After giving effect to the requested Loan, the sum of the Exposures
outstanding as of the date hereof (including the requested Loans) does not
exceed the maximum amount permitted to be outstanding pursuant to the terms of
the Credit Agreement.
 
6.           All of the conditions applicable to the Loans requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loans.
 
7.           All capitalized undefined terms used herein have the meanings
assigned thereto in the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
_____ day of _______________, ______.
 
ENTERPRISE PRODUCTS OPERATING LLC
 
By:           Enterprise Products OLPGP, Inc.,
its Manager
 


 
By:____________________________________
Name:
Title:
 
2

--------------------------------------------------------------------------------


  EXHIBIT C
 
RESERVED
 
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------


EXHIBIT D
 
FORM OF
INTEREST ELECTION REQUEST
 
Dated _____________
 
The Royal Bank of Scotland plc,
  as Administrative Agent
_____________
_____________, _____________
Attn: Syndication Agency Services
 
Ladies and Gentlemen:
 
This irrevocable Interest Election Request (the “Request”) is delivered to you
under Section 2.07 of the 364-Day Revolving Credit Agreement dated as of
November 17, 2008 (as restated, amended, modified, supplemented and in effect
from time to time, the “Credit Agreement”), by and among Enterprise Products
Operating LLC, a Texas limited liability company (the “Company”), the Lenders
party thereto (the “Lenders”), and The Royal Bank of Scotland plc, as
Administrative Agent.
 
1.           This Interest Election Request is submitted for the purpose of:
 
(a)           [Converting] [Continuing] a ____________ Loan [into] [as] a
____________ Loan.1/
 
(b)           The aggregate outstanding principal balance of such Loan is
$______________.
 
(c)           The last day of the current Interest Period for such Loan is
_____________.2/
 
(d)           The principal amount of such Loan to be [converted] [continued] is
$_____________.3/
 
(e)           The requested effective date of the [conversion] [continuation] of
such Loan is _______________.4/
 
(f)           The requested Interest Period applicable to the [converted]
[continued] Loan is ____________________.5/
 


___________________________________________
1. Delete the bracketed language and insert “Alternate Base Rate” or “LIBO
Rate”, as applicable, in each blank.
 
2. Insert applicable date for any Eurodollar Loan being converted or continued.
 
3. Complete with an amount in compliance with Section 2.07 of the Credit
Agreement.
 
4. Complete with a Business Day in compliance with Section 2.07 of the Credit
Agreement.
 
 
1

--------------------------------------------------------------------------------


 
 
2.           With respect to a Borrowing to be converted to or continued as a
Eurodollar Borrowing, no Event of Default exists, and none will exist upon the
conversion or continuation of the Borrowing requested herein.
 
3.           All capitalized undefined terms used herein have the meanings
assigned thereto in the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this _____ day of ___________________, ____.
 
ENTERPRISE PRODUCTS OPERATING LLC
 
By:           Enterprise Products OLPGP, Inc.,
its Manager
 


 
By:__________________________________
Name:
Title:



--------------------------------------------------------------------------------

5.  Complete for each Eurodollar Loan in compliance with the definition of the
term “Interest Period” specified in Section 1.01.
 
 
2

--------------------------------------------------------------------------------


 
EXHIBIT E-1 and E-2
 
FORMS OF
 
OPINIONS OF COUNSEL FOR BORROWER AND EPD
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
 
FORM OF COMPLIANCE CERTIFICATE
 
The undersigned hereby certifies that he is the _______________________ of
ENTERPRISE PRODUCTS OLPGP, INC. a Delaware corporation, manager of ENTERPRISE
PRODUCTS OPERATING LLC, a Texas limited liability company (the “Borrower”), and
that as such he is authorized to execute this certificate on behalf of the
Borrower. With reference to the 364-Day Revolving Credit Agreement dated as of
November 17, 2008 (as restated, amended, modified, supplemented and in effect
from time to time, the “Agreement”), among the Borrower, The Royal Bank of
Scotland plc, as Administrative Agent, for the lenders (the “Lenders”), which
are or become a party thereto, and such Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Agreement unless otherwise specified);
 
(a)           [There currently does not exist any Default under the
Agreement.]  [Attached hereto is a schedule specifying the details of [a]
certain Default[s] which exist under the Agreement and the action taken or
proposed to be taken with respect thereto.]
 
(b)           Attached hereto are the detailed computations necessary to
determine whether the Borrower is in compliance with Section 6.07 of the
Agreement as of the end of the [fiscal quarter][fiscal year] ending
________________.
 
EXECUTED AND DELIVERED this ____ day of _________________, 20__.
 
ENTERPRISE PRODUCTS OPERATING LLC
 
By:           Enterprise Products OLPGP, Inc.,
its Manager
 
By:_______________________________________
Name:
Title:
 
 

--------------------------------------------------------------------------------


 
EXHIBIT G
 
FORM OF NOTE
(364-Day Revolving Credit Facility)
 
 


 
$_____________
 
_______, 200__

 
 
 
ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability company (the
“Borrower”), for value received, promises and agrees to pay to
______________________________ (the “Lender”), or order, at the payment office
of THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent, at
____________________________________________________, the principal sum of
______________________________ AND NO/100 DOLLARS ($_____________), or such
lesser amount as shall equal the aggregate unpaid principal amount of the Loans
owed to the Lender under the Credit Agreement, as hereafter defined, in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount as provided in the Credit Agreement for
such Loans, at such office, in like money and funds, for the period commencing
on the date of each such Loan until such Loan shall be paid in full, at the
rates per annum and on the dates provided in the Credit Agreement.
 
This note evidences the Loans owed to the Lender under that certain 364-Day
Revolving Credit Agreement dated as of November 17, 2008, by and among the
Borrower, The Royal Bank of Scotland plc, individually, as Administrative Agent,
and the other financial institutions parties thereto (including the Lender)
(such Credit Agreement, together with all amendments or supplements thereto,
being the “Credit Agreement”), and shall be governed by the Credit
Agreement.  Capitalized terms used in this note and not defined in this note,
but which are defined in the Credit Agreement, have the respective meanings
herein as are assigned to them in the Credit Agreement.
 
The Lender is hereby authorized by the Borrower to endorse on Schedule A (or a
continuation thereof) attached to this note, the Type of each Loan owed to the
Lender, the amount and date of each payment or prepayment of principal of each
such Loan received by the Lender and the Interest Periods and interest rates
applicable to each Loan, provided that any failure by the Lender to make any
such endorsement shall not affect the obligations of the Borrower under the
Credit Agreement or under this note in respect of such Loans.
 
This note may be held by the Lender for the account of its applicable lending
office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
 
Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them.  Each such person agrees that its liability on or with
respect to this note shall not be affected by any release of or change in any
guaranty or security at any time existing or by any
 
 
1

--------------------------------------------------------------------------------


 
failure to perfect or maintain perfection of any lien against or security
interest in any such security or the partial or complete unenforceability of any
guaranty or other surety obligation, in each case in whole or in part, with or
without notice and before or after maturity.
 
The Credit Agreement provides for the acceleration of the maturity of this note
upon the occurrence of certain events and for prepayment of Loans upon the terms
and conditions specified therein.  Reference is made to the Credit Agreement for
all other pertinent purposes.
 
This note is issued pursuant to and is entitled to the benefits of the Credit
Agreement.
 
It is hereby understood and agreed that Enterprise Products OLPGP, Inc., the
Manager of the Borrower, shall have no personal liability, as Manager or
otherwise, for the payment of any amount owing or to be owing hereunder.
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.
 
 
ENTERPRISE PRODUCTS OPERATING LLC
 
By:           Enterprise Products OLPGP, Inc.,
its Manager
 


 
By:_________________________________________
Name:
Title:
 
 
2

--------------------------------------------------------------------------------


 
SCHEDULE A
TO
NOTE
 
(364-Day Revolving Credit Facility)
 
This note evidences the Loans owed to the Lender under the Credit Agreement, in
the principal amount set forth below and the applicable Interest Periods and
rates for each such Loan, subject to the payments of principal set forth below:
 
SCHEDULE
OF
LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST
 
 
Date
Interest
Period
 
Rate
Principal Amount
of Loan
Amount of Principal
Paid or Prepaid
Interest
Rate
Balance
of Loans
Notation
Made by
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______

 
3

--------------------------------------------------------------------------------

